Case 1:18-cv-01406-EAW Document 1-1 Filed 12/04/18 Page 1 of 23
    Case 1:18-cv-01406-EAW Document 1-1 Filed 12/04/18 Page 2 of 23




      1't'ttS.~~l~
                                                                                Prepaid Cara Ag€~ment 2014
      8~~            ~        de as of ai~.d e~fecti~r~ from the ..._    day of               ~.~"' ,20I4 be~a*een:

    t?C                         Yf2     Lam, ~, compareY: Incited atI Sey~naur ~i. Kuax TII Plaza, in the
  City of Buffalo, iwTew Y'ark, I42C~3{~ereinafter referred to as         cs   rep Hoe g Clc~~s'~, offhe
  fzrst pa3't;
  _~~_
     I~        "~F~G        C., a corpoz~at~~tnloca#ed at 25~~? Skya~ark hve Unit ~~~ iri "~~ City of
  Mississauga, E7N> L4W 5~.6(hereinafter referred to as        R"j of the second Bart=

  ~J~iERE.:~:
      1j ~`~+t)             ~S ~4'~G1~3t' CI~US operates a prafesszonal hockey tcam in Buffalo, NY
          and desires to offer apre-paid card, wifhh limited and specific ap~licatic+ns, to it's season
         #ickethaiders and rsthera,
     2)         promotes an@ operates a customized ~z~paid i;ard program under the servzce
                                                                                                   mark
         "'h-u      h" wb.;.ch ez~abl~s carc3h~Idcrs (}aer aftter def~eci) to access funds in order to
          purchase products and services pursuant to ct~mpanY Provided beusfst pzograzns(the
        '"fir         "j>
     3)         .~1L4~     ~~t~G ~' Ck~lt,~ end ~R have agreed fia facilitate the p~z~icigation of
         Prograuy Members {hereanefter define<3) in the Programs, ar~d
     4j Bolt           .tom 8        8 l~tJt~ 'CLtT.@ AND         acknowlet3ge that the Program s`s NC}T
         a creci~it, c~i~rge or 'kr~velJentertaistxnent card

 NfJW 'SWlTNESS that in. consideration of ~tze mutuat cv~renants azzd agreements hereinafter
 c~cpressed, and othcs goad and ~aluabTe considerati!~n, receipt anti sufftczency whereof is
 acknowledged by each of the parties, the ~.~arties agree as follovPs:



 1.Y ~~iait3v
 R~here used in this Agreement tkre following, wards anr2 phrases shall ~~.ve the z~ueanings set
                                                                                                 forth
 below unless the context otherwise requires:

[sj "A~'oe~~sst" means this Agreement and any ins#s~m~ent amending 'Ellis Agreeazeut and
                                                                                         the
    sc2~edules attached hereto as may be amended from time to time through rnutuai written
    egr~emenf of the parties;


(b~ "t'. cl~rtl~s~g" aze~ns an irxc3ivir~~a.~1 ~i~~r ;~.i $ ~'I`s-~C:4I-~ C.-.~ n .x~.~~~
                                                                                    ,...-.. .,,~~~.
                                                                                              ~~ ~W , ~,~^-_~
                                                                                                         :~~c~,~} gn
                                                                                                                   n order
    to participate in:the Programby virtaze cif lass or ker ~nr~s3.}s~e~t in the Prog;~m.

(c~ "~-W~le~ ~`Caactia liC~t" m~atss a feature cif the T~Ga~h Card that allcaws a Cardhald~r
                                                                                             to
    acc~~ssaccount balaz~ce~ and traxzsac'~on history via the iziternet;

(dj " u~r'" m~    t~.~ ~a~cs~naa                 ~"ec~er 8~              ~       (       j,    ~m~~ss ~`D~C ~e tie
    ~}isea r   ~a I ~vic~s ~e                   or {~l~~j ~ie           ~r a~ss~        ~       c fssstftcxt~o~
{~} ~~3abr~'buc      ~ ~5+~~ ~lulb c~~d" means a ~`r gash r,~.rd that is sold b'y the Buffalo ~ahzcs
    Hockey C~ttb to sszy 3~ party end is initia~Iy laadc:d u~%th hisjher own cash or cretlit/debi
                                                                                                   #
    carr3. Caul ~s alsQ relaadable try cardbotder with. hisjher own ca~kz ar credit/rie~it card.

(f} "S~'b~reb~c~ ~      sa Tfe~~t~Iai~~ cared"_means a Trucas~card, provided_to__Buffalo_Sabre~
                                     ----
    Season tick~thc~lder free of charge, which is initially larded with maz~ey pmvxtiecl br~r- the
                                                                                                   Bu~aIa
    Sabres Hockc~ ~Iub ar~d is reloadable ~iy cardholder with ~tisf~ter ovum clash nor
                                                                                             creditJdebit
    cv-d..

~g~ "'TsuCs ~        r~" meens a prepaid 5~~rebtxr.~s Season Ticketholder card or Sabrebuck
                                                                                            s
        Case 1:18-cv-01406-EAW Document 1-1 Filed 12/04/18 Page 3 of 23



        `                                               2
            It~ernber ~lu~r cazdwhich ena~aies Cardhalders to ~anry autcer~.%n business purchases at ~`irst
            Nza~a.ra Cexa~r and other liiuiter3 Nations, alt of wl~zeh are to be selected by the   ~'
                      ~I££'iCC~EY  U3E~.;

      (h)"    t ~cc~suzat" means an acca~sn~ acirsainiatered by the Tssue~ intcs which funr~s are
         deposited by ~'Clk~'a~L~? ~B     ~CDCF~E'~' C~ audJor Prograrb A~I~mbers, and from which
         I~Y~~~ts are dfstributed to certain h~siness retai}:.ers ar entities and the garti~s to this
         Agreement, as the case may be, gursu.ant to the terms and conditions of this Agreement

     (i) ~       o          ~srxab~~" means a d~oIcier ~h~ has ent~~et~ i~t~s        agreement wittx    ~'.c ,~3
                  TdFF~ ~it~C Y' ~L'~I~ anci zs, consequently, I~articipating in the Program.



      ~ - C~J''~        ~`S t.~~       ~`~'.~1!         BRA ~      ~'~LU~

                  ~
                  !             Ht3~              IIB ~     s as follows.

      2.1 To purchase prepaid 'I`ruCs$h Cards far ciistributio~. fo Cardholders in accart3anc~ with the
           prices end tetras set Earth in Scher~ule "A" attac~Zed hereto. 2'roject timeline will be
           deterruizxed and accepted ksy bath parties

      2.~ To grvvide gersanal inforinatian ("CarclYiolcier Informatian'~ relating to Caz~dholders iri
           ~.ccordance vaith a fo~n and manner provided by DGR,in ~n electronic foxxnat acceptable Lo
           DrCR within
                     F2I r~ason.Such informafio~z wzll include First Name, Last Name and Adcirese azzti
           wi31 enable the reIaadin~ rsf the card associated with the member. I7.O.B of member shill be
          zequired at tlYe tizrxe when addztional.funds are added by the ~ardkzolder.

            aj As part of the Cazdtzalder information, Buffalo Sabres Hockey Club agz-ee to provide (ij the
            date that a Garcik~older zs auth~x~ized to utilize their Trucash card andy (ii) the total amount
            that tree Cardholder is authorised to change.

     2.3 Ensure suffzeient :Funds are maintained in the Truat Account to cover the use of the ~Yzzcash
         card by Program Member. For each hockey season jSeptember - A+Iay~a 4L t~Zi'A~~YI ~TlCt U~
         playv~'sj, B~zffffalo Sabres Hockey ~iub agrees to maintain a deposit of $?S,Qt}0 within the
         firust E~ccount. Whsn the accatazzt is reduced ~Iow $4#~,~t3€~, or aver each gameB~xffala
         Sabres I-Iacke~ Club agrees to replenisl-i the 'gust Aect~unt by the itnmediat~ wiring of
         paflnies into the 'Pizzst Account. Both parties a~re~: to rr~o~zitur t23e activity of the Trust
         Ar:count on at least a week3y basis.

              ~j      ~i°~ o ~ub~u-,; }~~.',,_, C_~~ ~ i1~ ~~av~ ts~e ~p~ia,~, to se ra t~~ Acce~unts used for
            ~abr~b cis ~..~~w t<c::~~ci~..~s aid tug S~.br~t~cz~s Member CIt€b cards, thereby utiiiziug
            two (2j separate acxouuts. The deposit schedule ~'pr the Sahrebncks Seasazz ticketholc3er
            Account would not change from above, ur~er s tl~e ~i~pQsit that wout~ be ret;uire;d to be
            zn~intsiszed for the IvIezaber C3ub Aaccaunt, is to 1~ mutually agreed upoa, but zn no event
            wo~1d tye greater than ~1f~,OflO.



            i.             ~:t r ~ ,              :t~



     3.1 To administer the Pragrazn, including, vs~iithaut limitation, the recorciiug and completion of ail
__       _ tra~sa~tit~ns
             _   -       betweeg
                             -      Cardholders az d merchants_ with._._ which_ G~rdhaiders_. transact . __
           pursuant to their participatia~ in the ~ogra~u.

     3,2 To pr~vicie, at TlCR`ssale cost and carpe~.se, reports on a ~outhly basis, and as otberr~i:3e
         may be reasonably requested t~y~U         ~4             ~~'3~~EY ~LtT~,in a form and manr~~er
         predetermined az~ci agreed upon and as sp~czfied by ~II `~,t1            R     E~        C~.UB,
         acting r~asanably,for the purposes Qf fia7.fillisig its o~Iigatians hereunder, and ~t aIl times
      Case 1:18-cv-01406-EAW Document 1-1 Filed 12/04/18 Page 4 of 23




         sut~ect tc~ tt~e pravisiaxis of S.~ herein

 3.3T`a hold all fuasds ~ransfez'red by B~IF'I~'   S        ~CiC        ~:~iE7~ to the Trtast Acc~tuu~t izz
       trust far the     edit of ~3gTF~`~ &~.BR,F.S ~ 1~'"h` CI.€TS, tc~ be applied as provided herein,
       uzstil such time as the fiznds Have been transferred to Cazdholc~ers accounts pursuant to the
       teams anr~ crmditians of #his Agreement. Far greater clari~r, it is acknowledged by DCR that
      $II foods deposited by           ~A        ~S ~~.tC~'E'4~ GLUB sha12 remain the p~opezty of
      g3IIA~'1~~3      k~3 ~~F'~GL€38 until such times as those funds are waded onto
      carc~hc~lder'e cards, or ~~~t~e~ ~~ ~#UY~`~'                 kltb~K~Y €Z'ET~3 and/or Progra~ri
      ~+Iem~er, as directed b~ ~e BUF"~.A~7 SABRES HLICKE'Y` CT.UB.

 3.4 To provide ~ha frameworkja~uthoriz~.tiorz That will s~Ilnw the tran~;E'er of ~u~u?es prevint~sly
     ~aroviz~e~i lay BUF~.AIA xA.BRES HC3GKEY ~LLrB ~ iss~;er gt~rsuant t.~ 2.3 herein, t7etweem
     aggragriate acee~unt~ wi#hiu the Issuer iu order to allow the loading o€ mauies onto Trucash
     Cards which: in tom allow the Cardholder to utilize their Trucash Cards.

 3.S    To support ~-Wallet Inc tio~~lity t4 enable Card~oldera to aec~ss ~teir uzkique card
        accounts, azzd monita~r heir TruCa~h debit c~ax~d Point cif S~.te detail. and 2zistozq.

 3.7 Ta provide Carc~ialders with TruCa$h Carty functionality that ptrrnits Cardholders to
     ae~ess y anc€ alt of t.~e funds ttu~xt the Buffalo Sabrea {or Carc3halderj Isave authaz~ed be
     available rsn the Trucash Caz'~d for Paint-of-Sale spstazus' ~rurcha~es while at HSBC Arena {car
     outer anthox~zed iocatians). Fees aid the cost of any other services mat may be pravided tc►
     C.ar~dholcle~s from time to tirnein corzneetio~ with their garticip~tion vc~#~h the ~'z~ogra~i will be
     charged to t.~e ~ardh~ider at pasted zates is effect under the tez~a~ of this Agreement at tt~e
     tzri~e Hof the transr~c~ian.

3.9     Tcz provide a caLt centre and atoll-free numberwiEh services cover~e available tt7Cerdholtiers
        twenty four (24) 1~ouxs a dad seven (7) days a week.Fc~r the first sev~rat games of the
        presreson and reguIas season, DCR grill have additzonaI reprea~nt~trves available Lo e~is~cuss
        and. remedy an issues or glitches that will prise with the program

3.10 i~Tot to use any Cardholder Ixs~~rmation end data provided by        ~'    8.1~8~8IOC
     CLLT~ other than to promote Buffalo Sabres PrugT'amarid #hat any advertiai~gf prt~mo#ion wilk
     tse submitted to the ~3uffaia Sabres Hockey CIu~r to review and written approval.

3.11 '1`a ensure th~f the Issuer or arty ether parties with which L"~GI2 traizsacts bus3r~ass in order
     tc~ carryout the9r d~ztties azndez~ this Agc~emez~t, comply vvath all appz~opriate Iavvs, rules sz~d
     regulataonsapp~Zcable to that party's activities imposed by the applicable jurisdictions and
     regulatory bodie.~,     the case may he.

x.12 CFS~3 is `IYI~ insured and that the rxio~ies that are to be placed ~zzta the ban4~ are fully
     insured, without limn. I~CR #o provide satisfactory dacurncntatian, in the form of a letter
     agrecm~r~t„ that. C F'a~3w•ili regtzxate riistri~suti~n t~f r~ioni~~ within the "bust Account in
     acccarcl~nce vaith the Terms flf this Agreerr~ent.

3.I3 Trr provide software th~.t vsriil er~.able C~rdbolder to pez-fcm~ all the functions ttz~des this
     Agreement that is se~tre and will protect the c~rdht~Iders' information frauz t3~~ft.

3.I4 To grc~vide ~ dedicated TT specialist and a program mau~g~r to ~ responsible far
     management of the BUFFALf~ ACRES HC}CKE~ CLUB program.

4 -~        t~

4.X    ~~`~`               ~        '~'      shall pay to JC1     the asno~nts on the d~~es iudica#ed i~
       Schedule "AA atfiached 3~ereto for the init%aI supP13' 4f Tru'Ca h Canis, p2as a~plira~il~ tales,
       shiPpin~ and haudting assts.

4.2 The Cas`dholder shall be c~srg~r3 the fees indicated in Schedule "B" attach~3 hereto for
                                                                                             the
   Case 1:18-cv-01406-EAW Document 1-1 Filed 12/04/18 Page 5 of 23



                                                         4
          t288~~8 1T2tI1C8t~ ~'I~TEUIi. UIIIB58 Q~F2EIVJIS~ F2L~~f3,   the charged fees sha21 tse automaticity
          deducted frauf the ~~rd~ialder's ~ccauzs~.



                  :r.:   ~

 5.1 I)CR T~ereby grants to       ~'~LtA ~:E~    kith     ~'.`,L€38 a nom-e7cei~sive, revocable license
     to use the "TrtiCa~h"         zvice n~tark ~.nd "'~nzC~h^ Lagos and o#herwise make use
     o#I3C~t°~znte~Iect~l pro~~rty ~d praprie~zy infara~~.tiorz st~ie~~ for tl~e purgases of carrying
     aut       t~LC3           ~~F ~Y.T,I~`s o~Iigatiorts her~u€xder andaccQrdin~ to ~Ze terms
         ~ndifzors caL~r~t~~c::I ?2erein.

 ~.~ ~UF~`~LE~ SAB~t ~DC~Y CI.UBhereby grat~t~ to D~the non~rclusive, revocable ~n,d
      Limited license tct ~tse the Buff~xla Sabztes Hvc~ey Club Marks (as provided :far by tie Buffalo
      Sabres hockey ~Ittb~ solely in eonnccfion with carrying out.T3CR's obligations heretuider aid
      ac~ordirzg to the fca~azs and aondi#ic~us c ont~ed ~ez••e~, sttb,~ect in each instaatce to the prior
     approval of Buff.~To S~~rres Eiackey Ciutz. Each and every prapo~ecl usage oaf the Marks
     (including aII text and cante~t7~1 materiaij hereu~z~~x must be approved in ac~.vaace, in
     ~rrriting, by B~uffala Sabres Hock~,y C3ub, and DGR hereby a~ree~ fa provide Buffalo Sabres
     Hcick~y Club with copies of alt proposed usages sufficiently in a@va~ce so that Buffalo
     Sabres Hocl~ey Club may exercise its ~.gpraval righ#s hereunder. Unce apprav~d~ any
     departuz'e from such approved use well require the prior writer n ~~Sgroval off' Buffalo Sabres
     Hockey Club. This license is subject and aubrn-dina~ to the can$titution, by-iaws,
     resolutions, rules and agreements of t2ae NHL.

5.3 The ter~st t~f this license shall b~ co-r~tensive witk~ #h~ term of phis Agceemex~.t. This license
                                                                                                       is
    l~mitec3 to DCR's use of the Marks as permitted herein, and wiilxrsut limiting the faz-egoing>
    do+~a r~rat grant the rigkzf to use any other trademark or indicia of the NHL ar its meral~er
    clubs, ar the names, Likeness, xeputa~iona, good will or eny other aspect of the right
                                                                                                       to
    I Y~cY~ Persanaiity or gut~iicity of any individual or group, including any indiv%duat or grtsup
    of pr~s~sst ox former N~TI~ players.


5.4   DAR agrees that zt shall nai at any time file an agpli~at~an ~'ar trad~~u~rk re~strataan ar
      atherw~se atteuzpt t4 obtain awnershig of any name, design, logfl or trademark. ar trade
      naaxeavhickc iuc3ud~s ~zr is cx~►nfusingly szmal.ar to the Marks or which makes ref~rez~cae to
                                                                                                     the
      Marks nor ot~ez~arise taI~e azxy action that wig. directly or inciirectiy cha~exxge or contest
                                                                                                     t~se
      awnershig ~f, ~r ar3verss2y affect, the Ma.~~~ crr ~uffaIo Sabres Fir~key Glub's rights therein.
      L3CR agrees that any and all uses o£ the Marks b~ it shall inure to tie benefit of Bui~'aIo
      ~~br~s 7T~<.:::~~ fit3ti.

5.5   Tz~ the event of a termination of this Iicens+e, I~GR agrees to refr~.in frame any furt~rer use
                                                                                                       of
      the darks. T1~R agrees that the Marks pc}s~e~s ~. speczal, unique and e~tra4rdinary
      char~.cter which makes difficult the assessor ~ of monetary daanagcs sustained
                                                                                                      by
      unau~orized use. MGR recogrxizes that irreparable injury wvul~ b~ caused by unauthorize
                                                                                                       d
      use and agrees that injunctive and otlxer equitable lief rovQuld be eppropriz~tc zn the event of
      a bre~c~ cif this license, prodded that such ~rr~mec3y small not ~ eacciusive of other legal
      remedies otherwise a~v~ila.~le to Buffalo Sabres Hockey Ciu~.


S.fi 'The parties ackn€~wlec3ge as~d agree that atI intellecL-usi property belonging to T?~~,
      including, bt~t z~ot liztuted to, ~ogcss and trademarks, data and software code or systcu~zs sha3I
    .__.remain the exclusi~re property of Z3~'t,_ d_may__not_be.used_bY-~U.~°~`      -~
      F~£ICI~.E~ C~.ITS mithaut the expressed written consent cif 33~I~if' such ease -is not in
      ft,~rtherance of this Agreement as conternpiated ig s~ctian S.1 ~bave.

      r     ~.,

6.1 ]E~~2's~reby agrees ~ci ~efend,indemnify and. saves harmless ~~'~`                           S ~C~G    '
  Case 1:18-cv-01406-EAW Document 1-1 Filed 12/04/18 Page 6 of 23




         CLUB,its affiliates, officers, director, employees anc~ a~entsfrom att claim, costs, da=n~ges
         and iia~ty, inct~ztiin.g attarncy fees, gr~ising in any way out of the operation of Abe Pragram
         by DC3~ ar the work of any third party,including brit nat limi#ed to the Issuer, i.e. ~FSB,
         net-c~ork, i.e. Dzscovez, Pzocessc~r; i.e. ~'IS, who is to gexE'orm a function to hers sa#isfy S:1CR
         obligations under the tez~ns of this A~r~em~t, negl%~ence by UCR, the iznproger use ref the
         infieliectual property of ]~~'AY.t3 8 R~8 8~3C               ~~'P~3~ by 3~R car the breach of this
         Agreement, including but nat limited to, the regresentatior~s and ~srarranties set forth herein
         tsy ~~1Z.

~r.2                                   R~'Y' ~~,' ,€'~ i~ere'~ry ind~uuu~ies ana saves harmless ri~C~, its
         affiliates, officers, directors, employees and agentsfrom all claiz~as, cost~y C~~221S~G`Sr ar~.d
         .            ..                                          - i ~'~_
         I~a~~z?i~,~ ~rts~b a~ ~ e ~e~ .~enc~: o~ t.~e.s~;:::::.z.:              ~._=;.~ ~~,.~,t17c 9znpropex
         u~~   ~f  :fie iru~:~~h iogers ~n~d ~.radc:mr~ri~s ~r~ iut~llec~u:~ prnperty csi~     by ~~Fr <';"u,,C9
               F~~ ff~t~C      G~'f~ or the breach of this Agreement by BB~`~'1~L€T B~B~R~ ~{L                Y
         CL .

6.3            AY.C4           ~~CY CL'~t]6 he~~'kry ~de~anifces and saves haru~less ~Li,for any
        toss, damage or injtuy prising in ~nnne~tian with a claim associated with the Iris, the~'t or
        fraudulent use of ang TruCa$h Card purchmsed by ~II~`F~L~D                        k~+UCKESC ~Lt€Et
        pursuant to t~ais Agreement, az~d az~y 3iabz'~`ty arising in any way out of such losses, save and
        eacccept in the event and such losses arc as a result of the negligence, willful misconduct or
        bres.ch of Y3~~L'scovenan~ta, representations or wazrsuties under this ~reemc:nf by IC1C~Lar
        thasc far whom it is at law- zesponsible, or if such loses were due to the acts or omissions of
        a third Party, iucl~.ding but not Iiznited to tla.e 3ssu~ex,i.e.CF'~B, nctwQrk, i.e~ I~iscov~er,
        pxocessar, i.e. FIS,whts zs toperform a funotioz~ iz~ oxder to satisfy D+CR obJigz~tians under fihe
        terms of this Agreement.

6,4 Unless ntEz~xvvise directed by the HuffaIo Sabres Hockey Club, T}~Y~hereby aeknc~wledges and
    agrees that all lees associated ~vviith the stored va?:ue or functiaxza of the TruCa$h as set fort.~z
    in Schedute "B" attached hereto shall be ~e sote responsibility of Cardholders an@ I3~R
    hereby indemnifies and releasesfsaves hr less ~U~'.~LC~ SE3SEtE3 H                   Y ~~V~ from
    and ag~insi any nan-payment of such fees by Ga~rdhold~rs.



7.r In canncctaan with the business relationskzip cvntemplsted by this Agreement, a gerty, ite
     employees, officers, agents avidjor ad~-isa~smay receive {"R~+eesiv~ixe~ P~ar#,y"joz lzava access
                                                                                                        to
     c~mmercial~y valuable proprietary infnrrnatian of the other P$riY ('~B?i~clrs~i.            ]P~rgY'~),
     irschading izzforrna'~an, regardless ref form, relating fio the htxsir~ess of the I~iset~sing Party
     that is not generally availably to athersy ia~cludi~g ~~ th~a~t limitation ~d by way of e e ple
        £3i1~j, ~:.~:C~e 5~~. :.~5. ~.i1Ji: i10Ci~ Ci1SiV1ilE'i 1151;,°3, e`tiE.I'~ft:lli?`~~ Gl_Y!C~ LJLI`3I?1C.~.S ~1ci~S ~n
                                                                                                                               E,%~~CBL'+i~+^~
        g~~'^_*•-~
                ,p osa"j. Thy Recei~in~ Party ac~o 2 z4 aid des Thai any Can~sc~entaal
        Tnforme~tion received or o#herwise obtained from the I3isclr~sin~ Warty ~13.all remaa~^t the sole
        and exclusive proPert,~r of the l~iscIosing Parkpy azzd a~a~ nQt          used, disseminated or
        discloaer3 to the extent r~~sonably coxnzuerci~liy ~sossible (bgth during the term of this
        agxeement ~n.d sut~seq~tent tcs the tern~~ina~~n thereof anct shall be h~:ld by the Receivi~ag
        Party in cor~fidenceexcept as may be necessary fo perform the abligaticans required under
        this Agreement or as may ~e required by law. ~an~de~tial Infnzmati~n does not irtclud~
       infarmatiou that: {i~ at the time of ~isciosc~re to the Receiving Party is in the pui~lic darxnnain;
       {ii) after dzscias e to the R~ceiviz~~ Party becomes generally available to third parties by
        publication ar otherwise thzougTn ~o breach of t~.iis Agreement by the deceiving 2
        was Ia~rfuIly in the goss~ssion of the Receiving Party prior to disclosure, as evidence'art3'~ Ewa
                                                                                                   by the
       written records a#' the Rece~xuing ~'ariy axed rov~c~i was not acqusred, directly or indu-ect~y,
       from_t~he Disclosing P_arty_in_corrs~action-~¢ith-the-this Agreement;-ar ~ vj becomes-ava~able
                                                                                                        to
       the Receiving P~ax-t~ an a ~:on-confidential basis frouz a sciurce other thin the Disclosing
       Party if such source was not, to the ka~owiedge of the R~eeiving Party, subject tc~ any
       prohibition against transmi~tiz~g the information to the I2ec:eiving I'sxty ~rz~ was not bat~nd
       by a conf~dentislity agreement with the T~isclosiz~ Party,
          Case 1:18-cv-01406-EAW Document 1-1 Filed 12/04/18 Page 7 of 23




      '7.~     Nt~~W1~I7.8LSTY£~11?g &A~"~I11Z1~ CO ~It'. CDT2~~ CaZit8t1IlECI ~YCF~lEI= SCR ~.cknowied~s end agrees
              that it shall rzot allcr~ any other D par#aser or other third party tc~ hive access to auy
              information with FCSj~L'C~ t0 ~t                              ~EE~~        C~    or ~'P`~'
              ~€P.~~        ~L ss cuptowers. 83~~2 will keels ~                             ~~iC     ~I,U~°~ database
              infoz~aatzan in strict confidence.

      7.3 Nathiszg Yzezeizz shall z~estrict                    ~O       €:]LtJ~f'suse of any ix~farma~ion
           ccnta~ed in B        A3~             ~ft3C~EY CY.t7~'~recarda regarding 8IIF"F           1t~8
             t~CC~E'~ ~L1EI~rscustomers or theiar ~as~ctic~ns with ~         B~BRE,IS Ht~]E~E"~ CLTJ~.



      Each          ~er~by repreascents ar~d warrants to fie other that:.

      8.I       Tt fi.'~Iy has the right, power and authority to e~tez into #his i~greezaeat and ~rform any
                acts a~ required ur~:der #'his A~reemer~t end the perfarma:nce of this Agreement by the Party
                does nat acid gill nat breach any agz~ezzaer~t entered into by fihe partp or thst ot~er~uzse
                bit~da such. party.

     8.2       It is the cxc3usive awner or authorized licensee of all rights, intellect~xal praPerty,
               materia2~, software, technical Irnow-hc~wP and inforn~afioneupplied, licensers or used txy in
               connectic3n with this Agreeznezzt.

     8.3       it shall comply with all laws, rules and regulatzons applicable to that party's activities
               izn~sed by the appIica~sle j~tYrisctictions and r~~ui~tory bathes, as the case map be.

     8.4       It shall mainta~ccr USC RTRt~ CIl.9CI088 &~I ~TSO~} IZt~Q3'ffiS~iCik1 CG~IIG'Ct~ OF O~EIETWk9B tJF.3t8iItCCI
               frazxx Cardholders or any vth~r individuals pursuant to gerf'oxmin~ its obiigatiaz~s under
               this Agreement in a rfza~ner that conforms t~ith the requirements ~.uder the Personal
               Xnfnrrnation Frn#ection aruz~ .~tectronzc 1.}ucrtr~mts Act (Cax~ad~j ar~d arty axed iii other
               applicable privae~ Iawa.

     S.5       It shall at all ties enstzxe that any services carried out by any third party (cart3 issuer, ie.
               CAB -- ~:n~ prt~cessors, i.~. FIS ar neiwork, i.e.' I7i~caver~ in cannectian wit12 ~ party's
               activities pursuant to this Agreeznerzt are carrz~d out in accordance with tie law, axle of
               first class quality ~d of a substantially si~ssi~az- standard as can reasonably be expected
               frcxm such services of a comparable cla.~e ire tT~e ixxdustry to which they tsslQng.
               Natwit.~stant3ing the fcaregozrxg, no Confidential Information sha11 kae provided to any third
               party unless the Receivsn~ P~rrty has informed the i~ird pasty shat fine inforguation is
               c:a~fideatial ones eusuxes that fihe recipient cam~Iies v~ith ."
                                                                              ~ctian 7.i at'this Agz-eemen~ as




     9.1. Thie Agreement shall he effective an and frazn the c~Zfie of e~ecufiinr~ hereof jthe "1E~ect~oxa
              ~~"'~ ~IIC~ Sk2El.~ Cc?R1.IIYYI6fi)i' 8 ~T71k tJE ~ WO t~} ~C3I'3 t~3~ "'~~ "J, zznless earliez~ ter.~uinated
           pursuerst tc~ the ~ez~ms hereu~~.der.

    9.2 This Agreement zuay tie t~rminat~d by Buffalo Sabres Hockey Club, wittiaut cause nr reason
~t~-~' and vazt~out Iiabslity tt~ t}ae Buffalo Sabres Hockey ~It~b, upa~ ninety (9Q~ days prior writfen
b~      aatice o€Buffalo ~abr~s Hnckey Club intentifln tc~ terminate.

    9.3 Uzaless the Buffalo sabres Hockey Club provides writte~,t notice that they wish to exererse the
       _ +aptitsn_ to renew this ag~eernent_for__anothcr 2 +ear perictci, a~-least 9a-days from the-end uf-
        fhe 2 year ~zram {as Hated above), this A        xnent vQiil expzr~ ~t the end of the 2 year term.
         Such right La zenew, by the 13uffalts sabres Hoc&ey Club, wa~I continue nn annual basis and
         x.znder the same terms each year thereafter.

    9,~      Upon the occurrence of ar~y of the f~I~awing, ezth~r party s~tali 3iave the rzght to terminate
   Case 1:18-cv-01406-EAW Document 1-1 Filed 12/04/18 Page 8 of 23




        t,~.i~ Agreement iuune~iatc~y upon notice to the othex:

          sj F.f either makes an assignment for the benefit caf c~ditflrs, ins~,itutes or has ins#ttztet3
              agai~si it proceedings under any statute relating to insolvency ar baulsrug~cy, or if a
             z~ec~:iver ar man~gar ar person with Iike pourers is appointed tci take charge of zts assets
             or ttrxdertak~xi~;
          b} I~' azz order is made ar resolution passed far the winding up or liquidation of either
             party; or
          c) 1'he entry by ei~Yier party i~t~ ~.n ~re~ment #'c~z the sale :~ ~au?~ ~f :.ts assets ar if ttze~
             is a change in khe e~eative toting control of either party.

 9,5    t3pon-tie c~ccurr~rrce of-any erf the foltrswi.n ,the nom clet`auiting party sh~l1 have'the right to
        t~r~inate t~c%s     Bement after na~ice in u~s~%tsr~g tc~ t3~e other of the particul;~rs o~`suc~t
        de€salt if the fl~her has not remedied such default during tie spec~f"isd nr~tic~ perzod:

         aj The faiture to report in accardar~ce witrs the ter~ua of t~tis agreement and such d~f'ault
            c crrstinues for seven (7} days after written ~aaiaice hay bees given;
         b~ T~Se failure #e+ gay any stems due ~arithin the time r~quiredund~r this .~reernent, and
            such default ~ontiuues far ten {IOj dais after vvritters native has bcez~ given;
         cj The faslure to materially ~zfarrxz any of the ether terms or conditions of t~ais
            Agce~ment, anciuding the failure of YJ~~systettzs arzdjor programs to work and where
            such default cx~ntinuea for t~rrt~ {3f3~'~ daysafter written ~xca€ice has been given.

              * Far cIarifiy axad to ez~swre that ai? paz~ies are c~u the wane gage, given that this
              p~ogra~m is going ttz be implemented durutg the ~datac~~al i~ockey League season of
                                                                                                     the
              Buffsdc~ Sabres and that ~rraughout the season #here axe mul#iple gams within a
              thirty {30) day time ~Seriod, the parties reco~ize that the Frograrn must functi+an at
                                                                                                       a
              high Te~rel for each and. everp X~ome game throughout the N~iF~ sewn.'t'~tus, it zs agreed
              that if the Program significantly ma3functions for ane Buffalo Sabres game, vvhetk~er
             through fault of UCR ar ethers {esrept the Buffalo Sabres Hockey Club in which case
             this presvisian will not aPPly}, az~d €7CR is not able to recfify the problem causing
                                                                                                     the
             malfunction prioz to the ne~ct Buffalo Sabres home game, to the satisf'actian of tie
             Buffa3o Satires ~ioc~ey Club, the Buffalo Sabres H~key Club will tae a~.Ilnw~d
                                                                                                      to
             terznznate this Agreement zrsunediate2y {without wanting a 3C? day time period] urn
             tirrittexz notic.~ to I~CR.

9.5 Upon te2mir~ation by ~Y PAY Purauar~t to axzp clause hereander, the parties sh~Il
    immed3ate2y atop a~ratiug the Progranapursaant to this .Agreement and shall forthwith
    cease all adverkising ~rsr~ ~n~r use b~in~ made of the ~.tellectuaP prageriy ezf the o€~her.
    Clrigi~ai ve ions caf any and alt Ccznfdentiai Irtfaz~mation, inteile~tual property or any
                                                                                                       oyez'
    Pre:~srieiu:~,r ~-~f'ortnstit~rz crs t ial sh~31 be rel~xrueci t~s ~h~ pang to whorz~ it b~io~ags at #h~
    request of such gar~.y, wit};Ein five (5j days off` sucb request. Any copies of such anformation
    ar other r~terials shall lae destroyed ar kept strictly confxdenfii~i.

9.~    Pursuant tc~ ~'eza~;raph 3.3 herein, any monies remaining in the Trust Account
                                                                                                  at
       terminaticsn of the Agreement is pm~rtSr of'the F3~tff:~ sabres ~icrckey Cluh ayadJor Program
       A+Iemher end DGR agrees to provide any and alt releasesfdocumentation necessary to enable
       Buffalo Sabres Hockey Club to remove said preiperty from tYse Tract Accc~nn~.



1(3.1 The per~ies e~sressly agree th~.t nothing ion this Agreement shall constitute az~y party as
                                                                                                  the
      agent, partner, or joint venture of the offer and nothing in this Agreement shall grant
                                                                                                  any __
      Farb' the-right-to-make- pres~ntationa or enter into any a~ree~ezets-onbahalf"of
                                                                                           guy_other
      party. ATl p~r~ies ~.~ree to ~rfaz~t their cavezaazats ~sare~nder in a professional and
                                                                                              e~tzicat
      m~zu~~r.

1 C?.2 The pazt'ses agree ttaat fhe laws of the StaEe a~' Ne~v 'York shall govez~x~ this Agreez~ent and
                                                                                                        that
       L)C12 awes to ErieCounty as the ~urisciictiou for reso2utian of anp legal proceedings
      Case 1:18-cv-01406-EAW Document 1-1 Filed 12/04/18 Page 9 of 23




    2fl.3 Should any dispute arise bet~cen the gartics ft~ this egree~em# that ca~anot b+~ remedied
          satisfactori23' ~rY x~.egotzatio~, the parties agree ~xr subzgzit the matter to arbitration to lie
          gov~xz~ed in a~cordauce with the American Arbitra.#on Act axed shett~ Tx; binding. GV~ile
          ~~~employs gracet~ur~s to identify fr~uriulent transactions, subject at a3~ tixc~es to
          section6.3 hereo~,I~R~ssumes no res}~vnsibility ar liability for €allure to disec~ve~ sop fra`~d,
          ~^ieft or other disht~n~sty cor.~.mztted by any ~rsc~rr ncxt employed by I3CR.

    1{3.4 A~tt ngtices, rec;vests, tiemaazds or other ~ommunicatinns rec~uiretE or permitted t~s b~ given by
          one party to any other ~ri~ stzall be given zn writing by Personal de~very, r~vernzght courier
          or 3~y faasim~le transmzssian to such ot~ier ge~rty at t ie address stated below. All no#ices
          s~~3i b~ ~r~~~sz~d to ~reae b~r:n rec~;}ved wizen d~Iivcrec~ ar tran~mitf~d,:

          2~1: ~oc~+cp ~'~est~rn New Ya~r~,~                              s     ~s-                 -c ~_ :
                                                                                   3 a                    ~, I
                  ~ scp~~~ ~. ~~~                                               :~ ,~           4
                                                                                               1 iN  n" ~ ~~      ~

                      ~~~-ass-~~c~~                                                     •- k


    It1.5 This Agreement shall inure to the t~ene~t of and t~ bindirxg upon fihe parties and their
          respective successors.

    1t1.6 The p~r't~es agree that this Agreement may u4t be amended ~withotzt the ex~~ress written
          consent of aII of the parties to this Agreement.

    Iq.? All amounts indicated in tf~is Agreexssent or and SchecluIe heret+p sha12 be z~ U.S. Dollars.

   I0.8 i~T~ther party may assign, dolegate ar othc~rise ~rensfer its rights ar a'bligatians un+3ez phis
        Agreement, without the prier wz~i.€ten consent Qf the other pax-fy; px~svided, however, that tthis
        R~eement a~.d the rights thereunder may be assignsri witlwut such prior consent by Bu.£#ala
        Sabres Hockey Glu'b, to a corporate affiliate which shalt assume all of its obligations
        hereunder or to any entity which purchases all Qz substant~aily all ref the assts (or othervcrisa
        succeeds to the business] of ~3uffala Sabres Hc~c~~y CIuk~.

   it}.9 This Apr went is subject auc~ subr~rdinate ir► all rests tb (aj all reteva~zzt present and
          fi.~t~.tre ~'~ederat, state and mwnicipal Iaw$, regulaticsns, rules, orders, consent decrees and
         decisi+nns, {b} the NEiL can~f~tution, NKI. by-3aws, and a22 rules, polzcies, board resoluft~ozae,
         decrees, regulations at~d agt~eements of tine NHT. (itxc~uding, withouf knit, auy national
         corper.~te marketing, ticez~sing, sponsarshi~ ~sr similar agrec~nenis between the NHL {ar an
         NHL ~f6lietej and third parties}, alt a~ tie game: may now ~scist ar hereaffer be amended cu
         enaccec car ~s ~Yz~:~~ ~~~}• i~~ zr~tergretea by the C,orn:~issio~er ~"~tHT~ Riles ~.nd Agr~ements~}
         8Z1~ ~C~ "i~ ~}Y'~':S~XI~ $T'1 ~t11~12Z~ C4I391~t1YI0Y1~ by-haws, r+.~es, reg~Iatit~ns anti
                                                                                                     agreements sxcy
         c►tk~er leases having ~urisdictiesn over the ac~~rertising and matters sat forth hexeiu. Wi~e~ut
        limiting the fo gc~ir;gf if the benefits grar~t~d to L}CR hereu.~cder include advertising on the
         dasherbaaz~ds ar the ice suzface ~f the Az~:na, zen: (i~ such advertisi~xg is ~ukrject fo pre-
         emp#iou its the event of a rnr~jar television uetw'ork contract to which the Nations Hoc~e~
        I,eagt~.e 2s s partx ar of ~.0 iuternatianal +vent; and {iij iu the event that the fierrn cacceeds one
         (lj Year, this Agreement, ~oiwithstanctzag anything to the ct►ntrary set Earth herein, may
                                                                                                                 'tae
         terminated ~t the en~i c+f any National ~Iaekey T~ag€~~ season lry ux~iiateral a~faon of Buffalo
         Sa'brss Hockey Club ar the Beard of Governt~rs of the iVa~ivnal H~key T..~a~ue.

   1C~. I{l'I'~.iis Agzeement may b~ executed in one ar more counterparts, each of which shall constitute
            an original, but all of whic~i together ak~alt caus#itute os~e end the same, agreement.
                                                                                                      This
__       ___Agreement_ .y_'t~e_executed--by~'acsimile.       __                             _ __    _ __

  IU.II DCR, its subsidiaries and/car affiliates agrees to provide ~z~ ~i0} percent ~f any net pmfts
       that are realized by DC~2, its subsidiaries andJar affil ate, to the B~ff~lo Sabres Hockey
       Club, if a similar card prcagram, is accepted az~d subsequenttp utilized b~ any other
                                                                                               sports
       tee throughout North America. I?CR agrees to update 'the Buffalo Sabres ~iockey
                                                                                             Club on
       au anzxt~al basis on this issue.
  Case 1:18-cv-01406-EAW Document 1-1 Filed 12/04/18 Page 10 of 23




 It1.12 T'arties agree ti~at the terms of thzs Agreement mill be confidential and will not be t~iscicssed
      to any third party, u~Iess requzred by Iaw, wifhout the prior written approval cif the other
      ~'•

 lfl.~3 Tf any one or more of tie pra~nsions raf phis Agrees~aes~t or the application of any such
       provision to a sp~cif~e situation will be held invalid car unenforceable, such provision vailt be
       z~aadified tc~ the miniruum event necessary tc3 xssake it or its agpiica4ion valid, and the
      enforceability of alt other provisfan of th%s Agr~esrne~t an€3 all at'her applications of such
       prc>~nsirsr~ ~~i73 not t~: aff'~ctEd th~r~tsy.

 1€}.1~ t3ntess sg~c;uic~~.~ weed to the cnnz:rar~ in writtir~~, {a~ ~~e fai2~re E~ ~ taxer pater ~t y
     time ~c~ r~q      ~rforan~c~ by         ottxer of any prc~vi~iun of tf~is Agreement ~i1T nbt affect
     such party's right thereafter tc~ ~nfc:rce such prc~visian; (iu} na waiver by either party of anp
     subsequent default; and (iiij n~ ezeten~sic~~ ~f time gr~ntec~ ia~ either party far the performanc,~
     rsf any abligstion of the oth$r ws31 be deemed to b~ an extension of the time far ~rf'ormanee of
     sny other ablfgafion hereunder.

 1Q.1.5 ~4 deprction of the ~'rograa~ and how zt u~ii~ function, as outlined herein, are set Earth in
     Exhibit "A~ a7Ekkached kz~to.



~                 'iJP           ~C9F this .Agreement hays been e~z~cutefl                 the parities as of the data ~ixst
~avvritten a~aove.

~B~C               '~'3~E~N            ~"'YtDI~

~`~1': __'~~                                                                              '
                                                                                          r     /.t
            ave floe aatharity to bind thG ~ompauy                                   Y have the authority to bimd the Carpor~tion

Name:      '~`~~inl      (~.'          Sr~:l ~G~Ar~'C'
                                                                            Tztie•        C~C,~




I,~c~~alaa~
Loca~ian irsformation to be ~covided by BiTF~`ALty &~~~ES ~~                   CLUB and shall include
operating name of Iacation, contact pez~son ax.the Ic~~a#zaz~, fult address, telephone number a~td azxy
tither i;~z natic~aa r~q  tt~ aqua the Prca

k~it~t £~asx~si~ a~~            xc~s

    ~
    '            ~tE~v F€E~       ~L~ttB shall purchase ~~e followzng:
   aj U~ ~a ~            u ark` 8,dfi~D ~art~~ for ~~    ~.~'~c ~ giQld~a~ ~t~ ~ y~si a~' 3.54 p~~~
       card z ~sasb~ pez ~~~,r ~h su e~~,~3an date rs~ a{~~ greys
   ~} IIg to ~.          xasa o£ ~,tDt2t~ esaa~~i~r ~nb Ord {     ~s   ~d~ ~~ ~ px~ic~ a~' 3.~0 pe:
       +carck with pan es~afr~fiose c~~.t~ ash c(2} ~~ ,
Ord posts ire paya~ale as follows:
t3pon recezgt of invoice

 ` i•     s r i           s                   -•    air   r r   r   ♦   •    ~   • ~^        s ....~s'   ~~, .,


$~C8 a~ C~BC~ W~ ~1tC~LbiI~ ~~E~ ~iS~~IQW~YL~:
        desi~ anc~ ~rintin~ of a custor~i~ed four-colox card. Franc t~f the card wi17 cic~ds
        custoxuization foz ~~FF` .~             1E~3~    CL1fJF~ and back of the card will be printet~
        as per DCR spscifica.ti€~n

   -    ail Ic~ds orcta cards
  Case 1:18-cv-01406-EAW Document 1-1 Filed 12/04/18 Page 11 of 23



                                                 lfl
     - a1I PQS transactions
       design and printing ofa customized c~z~ier
       affsxixzg card stickerta card
       encoding,em~ssing or thernaa3. u~a~ing
BUFFALt} SABF2ES will offer a Lwcuru ~cxite to I1CR at ~~s charge for one g~tne night that ww~111
include fcsnd aid beverages (A1cc~holic and non-Alcaholic~ Date to be determined and_a~+roved ~w
...,. .-




  B[JP'~'~iI.~I                E~CD~
     ~~                „_..,
  F~~~._~_,.        .,. __~._ . ;sus


                                                                            Buff~td F~a~rr~e
                                                    ~
                                                    ' ~ ~s l~s    o              40
  ~'~             ~6~+~~                           rya                            older

 T,r~ad Fee                                    incfuded                     nit
 P05 usage                                     included                     zul

 .A~sEd~~ia~   4~rt~$vl~~r ~ rlces ~re~
  Capt.~or~E.
  PL7S riccIincd tt'axissotian iee             izzetuded                   included
  R~g}acement Card                             TBA                         T'BA
  Balance Inq¢iry                              0.25          ~             niI
  Online transec#ion Histrrry                  FREE                        FREE
 e-Wfl3~CC stGCClS3                            FR.EF..                     FREE
  1-8~p customer service {24/7                 F~L                         FREE
 was ~~~u~~~                                   r~~                         ~z~~
 Card tc> Carfl transfer {apti€anatj           included                    included



Schec~~l~ "~"'

.E~ Ba~saec~ ~~~c►r~: provide Buffa~a ~a~rres .A13L balances ftsr Blue and'U~Thife ~eard~ an a weekly
 t~asis and especially be#'ore and after ga~sze nights.

~gr~~aci ~:e~ac:c: provide ~tiff~a Satires a. spend zeport ~ft~r eac~Z game indicatizz~ location and
spend amaun# for each lo~atian.

white   d ~tt~ s°~: pre+vide B~ffala Sabres a mnr~ihly report indicacatizzg t,~~ number of cards
pus~ased during the month.
Case 1:18-cv-01406-EAW Document 1-1 Filed 12/04/18 Page 12 of 23




                     _-
                                 t       t
                                 ~,      ~
      Case 1:18-cv-01406-EAW Document 1-1 Filed 12/04/18 Page 13 of 23




                                                                      Prepaid Card Agreement 2015

                                                   h
  THFS AGREEMENT'made as ofand effeci3ve from the~,_day of                ~~n ~..     ,2015 between:
 BUF`FAIA BILLS, LI.C, a company, located at 1 Bills Drlve, in the Town of Orchard Park,
                                                                                          New York,
 14127 {hereinafter referred to as"SLJFFAlA BILIS FOOTBALL CLUB"), of the first part;
 -and-
 DCR STRATEGI~~ INC., a cerparatfon located at 2880 Sky:rark Ave Unit 420 i~ the
                                                                                      pity of
 Mississauga, ON, L4W 5L6 (hereinafter referred to as "DCR")of the second part;

 WHEREAS:
    7) BUFF`AL4 BILIS FgOTBAi.L CLUB operates a prafess3onai football team 3n Orchard Park,
                                                                                             NY and
        desires to offer a pre-paid card, with limited and speefflc applications, to it's
                                                                                              season
        tleketholders and others,
   2) DCR promotes and operates a customized prepaid cazd program under the service mark
       "7.YuCa$h" which enables cardholders (hereinafter defined} to access funds
                                                                                       in order to
        purchase praduets and serviees pursuant to company provided benefit grograms
                                                                                                 {the
       "Program"}.
   3 ) BUFF.AIA BILLS FOOTBALL CLUB and DCR have agreed to facfiitate the participation
                                                                                         of Program
       Members(hereinafter defined} in the Program, and
   4) Both BUFFAIA BILtS FC}OTBALL CL[TB AIVD DCR acknowledge that the Program is NOT
                                                                                            a credit,
       charge or traveljentertainment card

 NOW WPINESS that in consideration of the mutual covenants and agreements hereinafter
                                                                                        expressed, and
 other good and valuable consideration, receipt and sufficiency whereof is aclmowled
                                                                                     ged by each of the
 parties, the parties agree as follows:

 1 -INTERPRETATION

 1.1 Definitions
 Where used in this Agreement the following words and phrases shall have the nneanings
                                                                                       set forth
 below unless the context otherwise requires:

(a) "Agreement" means this Agreement and any instrument amending this
                                                                      Agreement and the
    schedules attached hereto as may be amended from time to time through
                                                                          mutual written
    agreement of the parties;

(b) "Cardholder'° means an individual who is issued a 'IYuCa$h Card (hereinafter defined}
                                                                                          in order to
    pazticipate in the Program by virtue of his or her enrollment in the Program.

(cj "E-Wallet.FunctionaIity„ means a feature of the TruGa$h Gard that allows
                                                                             a Cardholder to access
    accaurtt balances and frarasaction history via the intemet;

(d~ "Issuer" meanas the Customers Bank located at 99 Bridge Street, Fhoenixvflle,
                                                                                  Pennsylvania 19460
    Member FDIC as the Ffnancial Services Netwnck member and fssutng financial institution

(ej "Bills Bucks card" means a 'h-€xCa$h card that is sold by the BUFFAIA BILLS
                                                                                FOOTBALL CLUB to
    any 3~ party and is initially loaded with hisjher own cash or credit/debit card.
                                                                                     Card is also
    reloadabie by cardholder with his/her own cash ar credit/debit card.

(f} "Bills Bucks Season Member card" means a 'iYuCa$h card, provided to Buffalo
                                                                                       Bills Season
    tteketholder free of charge, which is initially loaded with money provided by the
                                                                                          BUFFALn
    BILLS F002BALL CLUB and is reloadable by cardholder with h1s/her own cash or credit/deb
                                                                                            it card.
               __                          _---    ___
(gj "'IYuCa$h Card" means a prepaid Bills Bucks Season Member card ar Bills
                                                                                  Bucks card which
    enables Cardholders to carry out certain business purchases at Ralph Wilson Stadium
                                                                                         and other
    limited     locations,    all   of      which      are    to     be     selected    by       the
       Case 1:18-cv-01406-EAW Document 1-1 Filed 12/04/18 Page 14 of 23



      BUF`FAIA BILLS F001BALL CLUB;

(h) "'IYust Account" means an account administered by the Issuer into which funds are deposited
    by BUFFALO BILLS FOOTBALL CLUB andJor Program Members, and fram which payments aze
    distributed to certain business retailers or entities and the parties to this Agreement, as the case
    maybe, pursuant to the terms and condif~ons of this.Agreement

(i) "Program Member" means a cardholder who receives a TruCa$h Card from the BUFFAIA
    BILLS FOOTBALL CLUB and is, consequently, participating in the Program.

2 -COVENANTS OF BUFFALA BILLS FOOTBALL CLUB

BUFFALO BII,LS FOO'TSALL CLUB agrees as follows:

2,Z Tta purchase prepaid TruCaSh C~rda for disfribution to Cardholders 1n .accordance with the prices
      and terms set forth in Schedule "A° attached hereto. Project timeline will" be determined and
      accepted by both parties

2.2 SubJect to applicable privacy taws, rules and regulations and the privacy policy of the Bi7FFAIA BILIJS
     FOO'~'Bf1C.L CLC.1~, to provide personal informatton {~~~dholder Informa~Ion") relating to
     Cardholders in accordance with a form and manner provided by DCR, in an electronic format
     acceptable to DCR within reason. Such infornnation will include First Name, Last Name and
     Address and wlll enable the reloading of the card associated with the member. D.O.B of member
     shalt be required at the time when additional funds are added by the cardholder.

      aj As part of the Cardholder Information, BUFFAIA BILLS F001BALL CLUB agree to provide
      (i) the date that a Cardholder is authorized to utilize their TruCa$h card and; (ii) the total
      amount that the Cardholder is authorized to spend.

2.3    Ensure sufficient funds aze maintained in the 'IYust Account to cover the use of the 'IYuCa$h card
       by Program Members. For each football season {August —January, or through end of playoffs},
       BUFFAIA BILLS FOOTBALL CLUB agrees to maintain a deposit of $325,000.00 within the Trust
       Account for the Bills Bucks Card and Bills Bucks Season Member Card. Within three t3} days of
       any home football game at Ralph Wilson Stadium, —BUFFAIA BILLS FaaTSAT,L CLUB —agrees to
       replenish the Trust Account by the immediate wiring of monies into the Z4ust Account. Both parties
       agree to monitor the activity of the `IYust Account on atleast a ureekiy basis.

         a)       BUFFALO BILLS FOOTBALL CLUB will have the option, to separate the Accounts used
       for Bills Bucks Season ttckethotders and the BIIIs Bucks cards, thereby utilizing two (2) sepazate
       accounts. The deposit schedule for the Bills Bucks Season ticketholder Account would not
       change from above, whereas the deposit that would be required to be maintained for the
       Member Club Account, is to be mutua]Iy agreed upon, but in no event would be greater than
       $50.000.


3 - CC7VENANTS OF DCR STRATEGIES INC.

DCR agrees as follows:
3.1 To administer the Program, including, without limitation, the recording and completion of all
     transactions between Cardholders and merchants with which Cardholders transact pursuant to
     theft participation in the Program.

3.2    To provide, at DCRs sole cost and expense, reports on a monthly basis, and as othenvIse may be
       reasonably requested by BUFFALO BILLS FOOTBALL CLUB, in a form and manner predetermined
       and agreed upon and as specified try BUP'FALQ BILLS FOfJTBALL CLUB, acting reasonably, for
       the purposes of fulfilling its obligations hereunder, and at all times subject to the provisions of8.4
       herein

3 3Ta-hold all.."funds iranaferred by BUFFAI:O BILIS FOOTBALL CLtTB to ttie Trusf Account in trust for.
     the benefit of BUFFALO BILIS FOd1B.ALL CLUB, to be applied as provided herein, until such time
     as the funds have been transferred to Cardhatders accounts pursuant to the
      Case 1:18-cv-01406-EAW Document 1-1 Filed 12/04/18 Page 15 of 23



terms and conditions of this .Agreement. For greater clarity, it is acknowledged by DCR that all funds
deposited by BUFFAIA BILLS FUO'IBALL CLUB shall remain the property of BUFFALO BILLS
FOC7I`BALL CLUB unfit such tFmes as those funds are loaded onto cardholder's cards, or returned to
BUFFALO BILLS FOOTBALL CLUB and/or Program Member, as directed by the Btt~'FAIA BILLS
FOOZBALL CLUB.

 3.4 Tb provide the framework/authoriza#ion that will allow the transfer of monies, previously
     provided by BLTFFAI.O BILLS FOOTBALL CLUB to issuer pursuant to 2.3 herein, between
     apgrapriate accounts within the Issuer in order to atlaw the loading of monies onto'IYuCa$h Cards
     which in turn allow the Cardholder to utilize their 1YuCa$h Cards.

 3.5 To support E-W2llet Functionality to enable Can holders to access their ur~fque card accounts, and
     monitor their TYuCa$h debit card Point of Sale detail and history.

 3.6 To provide Cardholders with 'huCa$h Card functfanallty that permits Cardholders to access any
     and alt of the funds that the- Buffalo Bills {or Cardholder) have authorized be available on the
     TYuCa$h Card for Point-of-Sale systems' purchases white at Ralph Wflson Stadium {or other
     authorized locations). Fees and the cast of any other services that may be provided to Cardholders
     from time to time in connection with their participation with the Program will be charged to the
     Cardholder at posted rafes in effect tuzder the terms of this P+greement at the time of the
     transaction.

3.7 To provide a call center and a to12-free number with service coverage available to Cardholders
    twenty four (24} hours a day seven (?) days a week. For the first several games of the
    preseason and regular season, DCR will have additional representatives available to discuss and
    remedy an issues or glitches Shat wi11 arise with the Program.

3.8   Not to use any Cardholder Information and data provided by BUFFAIA BILLS FOOTBALL CLUB
      other than to promote Buffalo Bills Program and that any advertising/promotion witi be submitted
      to the BUFFALO BILLS F0~IBALL CLUB for review and written approval.

3.9 To ensure that the Issuer or any other parties with which DCFt transacts business in order to
    carryout their duties under this Agreement, comply with all appropriate laws, rules and
    regulations applicable to that party's activities imposed by the applicable jurisdictions and
    regulatory bodies, as the case may be.

3.14 Consumers Bank is FDIC insured and that the monies that are to be placed into the bank are
     fully insured, without Limit. DCR to provfde BUFFALA BILLS FOOTBALL CLUB satisfactory
     documentation, in the form of a letter agreement, that CFSB will regulate distribution of monies
     within the ZYust Account in accordance with the Terms ofthis Agreement.

3.II To provide software that will enable Cardholder to perform all the f~uictions under Chia
     A,~reernent that is secure and will protect the eardhotders'information from theft.

3.1~ Ta prc~vfde a dedicated IT specialist and.. a program manager to be responsible for management of
     the BUFFALO BILLS FC}Q'I'~ALLCLUB program.

4 —CHARGES

4.1   BUFFAFA BILLS FOOTBALL CLUB shall pay to DCR the amounts on the dates indicated in
      Schedule "A" attached hereto for the tnifial supply of TYuCa$h Cards, plus applicable ta7ces,
      shipping and handling costs.

4.2 'Ihe Cardholder shall be charged the fees indicated in Schedule "B" attached hereto for the usages
    indicated thereon. Unless otherwise noted, the charged fees shall be automatically deducted from
    the Cardholder's account.
      Case 1:18-cv-01406-EAW Document 1-1 Filed 12/04/18 Page 16 of 23


                                                    4
5~-INfELLECTUALPROPERTY

5.1    DCR hereby grants to BUFFALU BIDS FOOTBALL CLUB anon-exclusive, revocable license to use
       ttce '"IYuCa$h" service mark and "'IY~uCa$h" logos and otherwise make use of DCR's intellectual
       property and proprietary information solely for the purposes pf canyi~2g out BUFFALd BII,IS
       FOdTBAI.L CLLIB's obligations hereunder ar►d according to the terms and conditions contained
       herein.

5.2    BUFFALO BILIS FOOTBALL CLtTB hereby granEs to DCR the non-exclusive, revocable and
       lfmited lfcense to use the BUFFALO BILIS FOOT'BALI, CLUB Marks (as provided for by the
       BUFFAIA BILLS FOOTBALL CLUB} (hereinafter the "Marks") solely in connection with canying out
       DCR's c~biig~ti4~~ hereunder and according to the terms 2ntl conditions contained herein,
       subject in each instance to the prior written approval of BUFFALO BILLS FOOTBALL CLUB. Each
       and every proposed usage of the Marks (including all teact and contextual mate~ai) hereunder must
       be aPPmved in advance, in writing, by BUh'F'AIA -BILLS FC30'CBALL CL,LFB. and L}CR hereby
       agrees to provide BUFFAIA BILLS Fa01BAL.L CLUB with copies of all proposed usages
       sufflcien~ly in advance so that BLJFFALA BIIa.S FOOTBALL CLUB may eJcercIse its approval rights
       hereunder. Once approved, any departure from such approved use wlll require the prior written
       approval of BUFFALO BILIS FOOTBAII.. CLUB. This license is subject and subordinate to the
       constitution, by-laws, resolutions, rules and agreements of the 1~'L.

5.3   The term of this lfcense shall be coterminous with the term of this .Agreement. This license is limited
       to DCR's use of the Marks as permitted herein, and without limiting the foregoing, does not grant
       the right to use any other trademark or indicia of the IVF'L or its member clubs, or the names.
      Iikeness, reputations, good wlll or any other aspect of the right to privacy, personality or
      publicity of any individual or group, including any inflividual or group of present or former NF'L
      players.


5.4   DCR agrees that it shall not at any time file an application for trademark registration or otherwise
      attempt to obtain ownership of any name, design, logo or trademark ar trade name which includes or
      is confusingly sfmitar to the Marks or which makes reference to the Marks nor otherwise take any
      action that wllt directly or indirectly challenge or contest the ownership of, or adversely affect,
      the Marks or BUFFAIA BILLS F'OOTBt1LL CLUB's rights therein. DCR agrees that any and all
      uses of the Marks by it shall inure to the bsneflt of Bt3FFAL.O BILLS FOOTBALL CLUB.

5.5   In the event of a temrination of this license, DCR agrees to refrain from any further use of the
      Marks. DCR agrees that the Mazks possess a special, unique and extraordinary character which
                                                                                                                      -.
      makes difficult the assessment of monetary damages sustained by unauthorized use. I?CR
      recognizes that irreparable injury would be caused by unauthorized use and agrees that injunctive
      and other equitable relief would be appropriate in the event of a breach of this license, provided
      that such remedy shall not be exclusive of other legal remedies othenvfse available to $UFFAIA
      BILIS Ft>OTBAI.L CLUB.


5.6   'The parties acknawiedge arxd agree that all intellectual property beIangirrg to I3CR, including, but
      rat limited to, logos and tradszziarks, data and saflware code or systems shall remain the exclusive
      property of DCR, and may not be used by BUFFAIA BILT.S ~OCYTBAI.L CLUB without the expressed
      wtltten consent of DCR if such use is not in furtherance of this Rgreement as cflntemplated iri
      section 5.1 above.

6 -INDEMNITIES

6.1   DCR hereby agrees to defend, indemnify and saves harmless BUFFATA BII,IS Ft?O'IBALL CLUB,
      its affiliates, officers, directors, employees and agents from all claims, casts, damages and liaMlity,
      including attorney fees, arising in any way out of (!} the operation of the Program by DCR or (ii
       the work of any third party, including but not limited to the Issuer, i.e. CFSB, network, i.e.
      Discover, processor, i.e. FIS, who performs a function to help satisfy I3CR obligations under the
      terms of this Agreement, viii} negligence by DCR, (iv} ~e improper use of the
                                                                  _    ___      __     __                       .... . ...... ....._....
      Case 1:18-cv-01406-EAW Document 1-1 Filed 12/04/18 Page 17 of 23



       intellectual property of BUFFAIA BILLS FOOTBALL CLUB by DCR; (v~ the breach of this
       Agreement, including but not limited to, the representations and warranties set forth herein by
       DCR; {v(j any claim by a third party that the Program or the products or services of DCR infi~iriges an
       or otherwise uniacvtully harms any intellectual or other property rights of any third party; ar (vi?
       T3CR's failure to complp with any applicable laws.

6.2   BUFF'AIA BILLS FOOTBALL CLUB hereby indemnifies and saves harmless DCR, its a8iliates,
      officers, directors, employees and agen#s from alt claims, costs, dannages, and liability arising
      from the negligence of the BUFFALU BILIS N't)02BALL CLtJB, the improper use of the 'IYuCa$h
      logos and trademarks and intellectual property of DCR by BUFFALO BILLS FOOTBALL CLUB or
      the breach of this Agreement by BtJFFATA BILIS FOOTBALL CLUB.

6.3 BUFFATA BILLS FOQT'BALL CLUB hereby indemnifies and saves harmless DCR for any Iola.
    d~*nage or injury. arising in conneetlon_with a claim_assoctated wlth_the_loss, theft-ar fraudulent
    use of any 'IYuGa$h Card purchased by BUFF`AF.O 'BIt.L5 FOOTBALL CLUB pursuant to this
    Agreement, and any liability arising in any way out of such losses, save and kept in the event any
    such losses are as a result of the negligence, w311fu1 rn~scanduct or breach of DCR's cavenantB,
    representations or warranties under this Agreement by DCF2 or those for whom it is at law
    responsible, or if such losses were due to the acts or omissions ofa third party, including but not
    19mited to the Issuer, i.e. CFSB, network, i.e. Dfscover, processor, i.e. FIS, who i~ to perform a
    function in order to satisfy DCR obligations under the terms of this Agreement.

6.4   Unless otherwise directed by the BUFFAIA BILI5 FOOTBALL CLUB, DCR hereby acknowledges
      and agrees that all fees associated with the stored value or funet[ons of the 'I~ruCa$h as set
      forkh in Schedule "B" attached hereto shall be the sole responsibility of Cardholders and DCR
      hereby indemnifies and releases/saves harn~tess BI)FFAtA BILLS FOOTBALL CLL3~ from and
      against any non-payment ofsuch fees by Cardholders.

7 -COIVFIDENTIALLNFORMATlON

7.1 In connection with the business relatf~nship contemplated by this Agreement, a party, its
      employees, officers, agents and/or advisors may receive {"Receiving Forty"} or have access to
      commercially valuable proprietary information of the other party i"Disclosing Party"), including
      information, regardless of form, relating to the business of the Disclosing Party that is not
      genera3ly available to others, including without 19cnitation and by vray of elcampie only, trade
      secrets, know-how, customer Hsts, marketing and business plans {"Confidential Information°}. The
      Receivtrtg Party acknowledges and agrees fihat any Confidential Fnformation received or otherwise
      obtained from the Disclosing Party shall remain the sole and exclusive property of the
      Disclosing Party and may rat be used, disseminated or disclosed to the extent reasonably
      cmmmercially possible (both during the Term of this Agreement and subsequent to the
      terininat3on thereof and shall be held by the Receiving Party in confidence e~ccept as may be
      necessary to perform the obligations required under this Agreement or as may be required by
     law. Confidential Information does not include iixformation that (i} at the time of disclosure to the
      Receiving Party is in the public domain;
     (ii) after disclosure to the E2eceiving Parley becomes. generally available t.~ third parties by
      pubflcatlon or otherwise through na breach of this Agreement by the Receiving Party; (iii} was
     lawfully in the possession of the Receiving Party prior to disclosure, as evidence by the written
     records of the Receiving Party and which was not acquired, directly or indirectly, from the
     Disclosing Party in connection with this Agreement; or (ivj b~com~s available fio the Receiving Party
     on anon-confidential basis from a source other than the Disclosing Party if such source was
     not, to the knowledge of the Receiving Party, subject to any prohibition against transmitting
     the information to the Receiving Party and was not bound by a eQnfidenttality agreement with the
     Disclosing Party.

72 Notwithstanding anything to the contrary contained herein, DCR acknowledges and agrees that it
   shalt not allow any other DCR partrcer ar other third party to have access to any information
   with respect to BUFFAIA BILLS FOOTf3AI,L CLUB or BUFFAIA BILLS FOOTBALL GLUB's
   customers or members. DCFZ will keep BUFFALO BILLS FO~TB.ALL CLUB's database information
   in strict confidence.
       Case 1:18-cv-01406-EAW Document 1-1 Filed 12/04/18 Page 18 of 23



 7.3 Nothing herein shall restrict BUFFAIA BILLS FOOTBAI.I. CLUB's use of any information
      contained in BUFFAIA BILIS FOOTBALL CLUB's records regarfling BUFFALO BILLS
      FOOTBALL. CLUB's customers or their transactions with BUFFAIA BILIS Ft70TSALL CLUB.

 $ - REPRESENZ'ATtONS & WA~RRAN7TES

 Each party hereby represents and warrants to the other that:

 S.1     It fully has the right, power and authority to enter into this Agreement and perform any acts as
         required under this Agreement and the perfozmance of this Agreement by the part}r does not and
         will not breach ar±y agreement entered into by the party ar that otherwise bi~-~ds Such party.

 8.2     It _is_ the evr~usive owner ar authnr~ed tcerisee of alt rights, inteil~ctual property, materials,
         software, tectjnical luzos;r-haw and i~~farn~atioci supplied, licensed or used by in conneetton with
         this Agreement.

 8.3     It shalt comply with all laws, Hiles and regulations applicable to that party's activities
         fmposed by the applicable jurisdictions and regulatory bodies, as the case may be.

DCR hereby further represents and warrant to the BUFFAIA BILLS F'QOTBALL CLUB that:


 8.4    It shall maintain, use and disclose all personal information collected or otherwise obtained from
        Cardholders or any other individuals pursuazit to performing its obligations under this
        Agreement ("C a r h o 1 d e r Data") in a manner that conforms with the requirements
        under the Persorwl 7nforma#tan Proteciton cold Electronic Docwnertts Act (CanadaJ, the Safe
        Harbor-certification according to the US Degartinent of Commerce, and pursuant to the policy
        agreement between the US Department of Commerce and the European Commission regulating
        the protection of personal data and any and ail other applica~ile privacy lours {including United
        States privacy laws).

8.5     It shall at all times ensure that any services carried out by any third party (card issuer, ie.
        Consumers Bank ~ any processors, i.e. FIS or network, i.e. MC) in connection with a party's
        activities pursuant to this Agreement are carried out in accordance with the Iaw, are of first
        class quality and of a substantially similar standard as can reasonably be expected from
        such services of a compazable class in the industry- to which they belong. Notwithstanding the
        foregoing, no ConBdentlal Information shall be provided to any third party unless the Receiving
        Party has informed the third party that the information is con8dent3al and ensures that
                                                                                                        the
        recipient complies with Section 7.i of this Agreement as if the recipient was also bound by it.

         It shall implement, maintafn, and fully adhere to a written infozmation security program that
        incorporates administrative, technical, and physical safeguards designed to ensure the security,
        confiden#iality, and integrity of Cardholder Data.. At a minimum,DCR shall provide safeguards far
        Cardholder Data that meet ar e;.i;zc d an}* regz~iremen# under applicable Ia1v and that protect the
        information agafnat reasoraabty antici~aated threats mr hazards, including from unauthorized
        access, destruction, use, modification, or disclosure. Without 1uniting the foregoing, DCR shall
        also ensure that its performance hereunder (including the performaizce of its subcontractor(s})
        complies with the AICPA's Statement on Standards for Attestation Engagements No. 16 ("SSAE
        I3a. 16"} and that DCR receives an annual"SOC2" audit of the data center's compliance with SSAE
        No. 16 conducted by an independent third party {and, in the event of any unsatisfactory audit
        findings, the relevant audit reports, including any assessment or evaluation of the effectiveness of
        the controls, will be provided promptly to Client}.

        It shall, within► one day of discovery, report to BUFFAlA BILLS FOOTBALL CLUB any {i) Ioss or
        misuse (by any means) of Cardholder Data; {ii} inadvertent, unauthorized, and/or unlawful
        processing, disclosure, access, alteration, corruption, transfer, sale, rental, destruction, or use of
        Cardholder Data; or (i3f} a{~er act or omission that compromises ar may compromise the security,
        conftflent[ality, or integrity of Cardholder Data {each of the forgoing events a "Security Breach"j.
        DGR-shall use best efforts to imrriediately remefly only Security Breach and prevent any further
        Security Breach at DCR's eacpense in accordance wtkh applicable privacy rights, laws, reguIat3ons
        and standards.


~ - ~xn~ ~ro ~xMuva~ar~
       Case 1:18-cv-01406-EAW Document 1-1 Filed 12/04/18 Page 19 of 23


                                                      7

9.1 This Agreement shall be effective on and from the date of elcecution hereof {the "Effective Date"}
     and shall continue for a term of two (2} years (the '"Germ"}, unless earlier terminated pursuant to
     the terms hereunder.

9.2 This Agreement may be terminated by SUFFALU BILLS FOOTBALL GLUB, without cause or reason
    and without liabllity to the BUFFALO BILIS FOO'T'BALL CLUB, upon ninety (90} days prior
    written notice of BUFFALO BILLS FOOTBALL CLUB's intention to ternlinate.

9.3         Unless the BUFFALO BILIS FOOTBALL CLUB provides written notice that they wish to
            e~tercise the option to renew this Agreement for another 1 year perlad, at least 90 days from #h~
            end of the 2 yea~a~ term (as nr~ted above), the Agreement u~11 expire at the end of the 2 yea: term.
            Such right to renew, by the BtTFFALO BILLS FOf3TBALL CLUB, will continue on an annual basis
      .. ...and under thesame terms each year thereafter.

9.4    Upon the occurrence of any of the following, either party shalt have the right to terminate this
       Agreement inunediately upon naiice to t1~e other:

       Tf either makes an assignment far the benefit of creditors, institutes or has instituted against it
       proceedings under any statute relating to insolvency or bankruptcy, or if receiver ar manager or
       person with like powers is appointed to take charge of its assets ar undertaking;
         a) If an order is made or resolution passed for the winding ug or liquidatton of either party;
              ar
         b) 'Tl~e entry by either party into an agreement for the sale in bulk of its assets or if there is a
              change in the effective voting control of either party.
      Case 1:18-cv-01406-EAW Document 1-1 Filed 12/04/18 Page 20 of 23



9.5    Upon the occurrence of any ofthe follawLlg, the non-defauli~ing party shall have the right to
       terminate this Agreement after notice in writing to the other of the particulars ofsuch default if the
       other has not remedied such default during the specified nonce period:

        aj The failure to report in accordance with the terms of this Agreement and such default
           continues for seven (7j days after written notice has been given;
        b) The failure to pay any sums due within the time required under this Agreement, and such
           default continues for ten {IO} business days after written notice has been given;
        cj The failure to materially perform any of the other terms or conditions of this Agreement,
           including the failure of DCR systems and/or programs to work and where such default
           es~n~..ses iar ihit~ty (3U)` days after wrI~~en native has been gfven.

             ~ For clarity and to ensure that sit parties are on_ the ..same page, given th~.t this
             probraFrz is going to tae implemented during the National Footbatl League season of the
             Buffalo Bflls and that throughout the season there are multiple games within a thirty
            (3Q) day time period, the parties recognize that the Program must function at a high level
            for each and every home game throughout the NF'L season. Thus, it is agreed that if the
             Program significantly malfunetians for one Buffalo Bills game, whether through fault of DGR
            or others {except the BUFFALO BILLS Itt}OTBAI.L CLt3B in which case this pr~visiern will
             not apply}, and I~CR is not able to reckity the problem causing the malfiznctton prior to
            the next Buffalo Bills home game, to the satisfackion of the BUFFALO BILIS
            FC)LITBALL CLt3B, the BUFFAIA BILLS FOOTBALL CLUB wfll be
             allowed to terminate this.Agreement immediately (without v~aiting a 30 day #ime period) upon
            written notice to DCR.

9.6 Upon termination by any party pursuant to any clause hereunder, the parties shall immediately
     stop operating the Program pureuant to this Agreement and shall forthurith cease all
     advertising and any use being made of the intellectual progerty of the other. Original
     versions of any and aU Con$dential Information, intellectual property or any ether proprietary
     information or material shall be returned to the party to whom it belongs at the request of such
     party, wf#hin five {5} days of such request. Any copies of such information or other materials shall
     be destroyed or kept strfctly confidential,

9.7 Pursuant to Paragraph 3.3 herein, ar~y monies remaining in the ~cuet Account at termination of
    the Agreement is property of the BLTFFALQ BILLS FOOTBALL CLUB and/or Program Member and
    DCR agrees to provide any and all releases/documentation necessary to enable BLTFFAIA BILLS
    F{30fiBALL CLUB or Program Members to remove said property from the'IYust Account

iQ - GENERAL CONT'F2ACTUAL PROVFSIONS

20.1 The parties expressly agree that nothing in this Agreement shall constitute any party as the agent,
     partner, or Point venture of the other and nothing in this Agreement shall grant any party the
     right to make representations or enter into any agreements on behalf of any other party. All parties
     agree. to gerfarm their covenants hereuzader in a professional and ethical manner.

10.2 'Ihe parties agree that the laws of the State of New York shall govern this Agreement and that DCR
      agrees to Erie County as the jurisdiction for resolution of any legal proceedings

10.3 Should any dispute arise between the parties to this agreement that canno# be remedied
     satisfactorily by negofia~ion, the parties agree to submit the matter to arbitration to be
     Case 1:18-cv-01406-EAW Document 1-1 Filed 12/04/18 Page 21 of 23



      governed in accordance with the American Arbitration Act and shall be binding. While DCR
      employs procedures to ldent3fy fraudulent transactions, subject at ail t[mes to aection6.3 hereof
       DCR assumes no responsibility or liability far failure to discover any fraud, theft or other
      dishonesty committed by any person not employed by DCR eaccept as provided for here in.

10.4 AlI notices, requests, demands or other communications required or permitted to be given by one
     party to any other party shall be given in writing by personal delivery, overnight courier or by
     facsimile transmission to such other party at the address stated below. All notices shall be
     deemed to have been received when delivered or transmitted,:

      '
      ib:     BUFFAIA BILLS. LLC                                  1Y3:     DCRSTRATEGIES INC.
              1 Bills Drive                                              2680 Skymark Ave Suite 420
              C3rchard Park, NY 14I2'7                                   Mississauga,Ontario
              Fa~c?16-855-4?Q4        _               _                  L,4W5L6
               _                                                         Via::X05-X 22-f~?8

10.5 This Agreement shall inure to the benefit of and be binding upon the parties and their
     respective successors,

20.6 'Ihe parties agree that this Agreement may not be amended without the eacpress written
      consent of alt of the parties to this Agreement.

10.7 All amounts indicated in this Agreement or any Schedule hereto shatI be in U.S. Dollars.

10.8 Neither party may assign, delegate or otherwise transfer its rights or obligations under this
     Agreement, without the prior written consent of the other party; provided, however, that this
     Agreement and the rights thereunder may be assigned without such prior consent by BUFFAIA
     BILTS FOQTBALI,CLUB, to a corporate affiliate which shall assume ail of its obligations hereunder
     or to any entity which purchases all or substantially all of the assets (or otherwise succeeds #o the
     business] of BLTFFAtA BILIS FOOTBALI,CLUB.

10.9 This Agreement is subject and subordinate in all respects to (a} all relevant present and future
     Federal, state and municipal laws, regulations, rotes, orders, consent decrees and decisions, (b)
     the NFL constitution, NFL by-laws, and all rules, policies, board resolutions, decrees, regulations
     and agreements of the NFL {~ctuding, without limit, any national corporate marketing,
     licensing, sponsorship or similar agreements between the NFL {or an NFL a#Riiate) anfl third
     parties}, ail as the same may now exist or hereafter be amended or enacted or as they may be
     interpreted by the Commissioner ["NFL Rules and Agreements"} and (c) the gresent and future
     constitution, by-laws, rules, regulatfons and agreements any other leagues having jurisdiction over
     the advertising and matters set forth herein. Without limiting the foregoing, if the bene$ts granted
     to DCFt hereunder include advertising, then: (f} such advertising is sub,~ect to pre-amptton in the
     event of a major televfsion network contract to which the National Football League is a party or of
     an international event; and (ii) fn the event that the Term exceeds one (1) year, this Agceernent,
     notwithstanding anything to the contrary set forth herein, may be terminated at the end of any
     National ..Football League season by unflatera2 action of BUFFt~Lt? BILLS FOOTBAi.L CLUB or the
     National Football League.

10.1QThis Agreement may be e~cecuted in one or nnore counterparts, each of which shall constitute an
     original, but all of which toge'~her shall constitute one and the same agreement. This Agreement
     maybe executed try facsimile.

10.12 DCR, its subsidiaries an8/or affiliates agrees to provide ten (10) percent of any net proflfis that
     are realfzed by DCR, its subsidiaries andjor affiliates, to the BUFFAIA BII.T,S FQOTBAI.L CLUB,
     if a similar card program, is accepted and subsequently utllized by any other sports learn
     throughout North America. DCR agrees to update and where applicable, pay, the
     BUFFALO BILLS FOOTBALL CLUB on an annual basis on this issue.

l0.i2 Parties agree that the terms of this Agreement will be conflflential and wflI not be disclosed to any
     third party, unless required by law, without the prior wrEtten approval of the other
        Case 1:18-cv-01406-EAW Document 1-1 Filed 12/04/18 Page 22 of 23


                                                        io
         PAY

 IO.I3 If any one or more of the provisions of this Agreement or the application of any such
      provision to a specific situation wiU be held invalid or unenforceable, such provision wlll be
      modified to the minimum extent necessary to make i# ar its application valid, and the
      enforceability of alt other provision of this Agreement and all other applical3ons of such
      provision will not be affected thereby.

 10.14 Unless specifically agreed to the contrary in writing, (f~ the failure by either party at any time
     to require performance by the other of any provision of this Agreement will not affect such
     party's right thereafter to enforce such provision; (ii} no waiver by efther party of any subsequent
     default; and {iii} no Factension of time granted by either party for the performance of any obligation of
     the other will be deemed to be an eactensian of the time far performance of any other obligat[on
     hereunder.

10.15 A depiction of the Program and how it will function, as out3ined heroin, are set for#h in
        Exhibit"A" attached hereto.




IN WTI1~tFS8 WI-~REOF this Agreement has been executed by the parties as of the date first written
above.

BUFFAIA BILIS, LLC                                            DCR S'£RATEGI
                                                                      ~

Per:         t .~.,ti...~. `~                                 Per:
          1 hcwe the auttwrlty`t~b~ fhe                              I hate fhe author-tty to bfnd the
          Comptiny                                                   Corporatfort

Name:~~Y j              l..   o I lekr          'I3itle: _,   Nazne•~.A S S C`                     t'~G          Title• _


SCHEDULE                                 S c,lct t Scs"~~~
"A"

Locatio
ns
Location information to be provided by BUFFALO BILLS Ft7~TBAi,L CLUB and shall include
operating name of location, contact person a# the location, full address, telephone number and any other
information required to run the Program.

Initial Supply of Cards

BUFFALO BILIS FOCYI BALL CLUB shall purchase the followFng:
   a) 20,000 cards for Season Ticket Holders at a price of $3.45 per card per member per year with an
      eJ~piration date of two(2) years.
   b) 5,QOQ Member Club Card at a price of $8.45 per card with an expiration date of twa_(Z}
      yeaz.

Card costs are payable as follows:
Upon receipt ofinvoices

*Above card.prices are exeiust~e ofsh~oping and Itandt#ng cFwrges and appIicabte taxes.

Price of card will include the following:
    -    design and printing ofa customized four-color card. Front of the card will include customization
         for BUFFALO BILTS FOC3TBALL CLUB and back of the card will be printed as per DCR
         specification

    -     alI loads onto cards
    -     all POS transactions
    -     design and printing of a customized carrier
     Case 1:18-cv-01406-EAW Document 1-1 Filed 12/04/18 Page 23 of 23


                                                   11
        affixing card sticker to card
        encoding,embossing ar thermal imaging




 $UFFAIA BILLS FObTSAI.L CLUB
 Schedule"B"
 Processing Service
 Fees


                                               DCR Fees to                   Buffalo Biils"Fees
 Fee                                           ~ufralo dills                 to Cardholder
 Descrlptton

 Load Fee                                        included                      nff
 POS ix~~e                                       included                      nil

 Additional Cazdhalder Services are
 Optional
 POS declined transaction fee                  included                       included
 Replacement Card                              '
                                               IBA                            TBA
 Balance Inquiry via telephone call only       0.25                           nil
 Online transaction History                    FREE                           FREE
 e-wallet access                               FREE                           FREE
 1-8D0 customer service (24J?j                 FREE                           FREE
 WEB Inquiries                                 FREE                           FREE
 Card to Card transfer (optional}               1.00                          included



Schedule "C"

P.BL Balance Report: provide Buffalo Bills ABL balances for STEt and Gift cards on a weekly basis and
especially before and after game nights.

Spend Report: provide Buffalo Bills a spend report after each game irsdicating laation and spend amount
far each location.

Member Club Card Report: provide Buffalo Bills a monthly report indicating the number of cards
purchased during the month.
